Citation Nr: 0938188	
Decision Date: 10/07/09    Archive Date: 10/14/09	

DOCKET NO.  04-41 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, including pes cavus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from November 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December
 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
denied service connection for bilateral pes cavus.  

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is of record.   Subsequently in June 2008, the Board 
remanded for further development.


FINDING OF FACT

The Veteran's preexisting congenital bilateral pes cavus was 
aggravated by service. 


CONCLUSION OF LAW

Bilateral pes cavus was aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 4.57 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran on the issue in appellate 
status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that his congenital foot 
disability, pes cavus, was aggravated beyond its natural 
progression during service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991) . Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).  Thus, at the time of entry, 
there is a presumption that the veteran entered in sound 
health.  

In this case, there is no evidence that at service entry, 
there was any defect, infirmity, or disorder with regard to 
either foot on objective examination.  The examination showed 
a normal foot evaluation.  Therefore, the Veteran is entitled 
to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) ; 
VAOPGCPREC 3-03 (July 16, 2003).  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

The October 2002 and August 2008 VA examination reports noted 
congenital pes cavus.  Additionally, as further discussed 
below, pes cavus is considered a congenital disease.  See 
infra 38 C.F.R. § 4.57.  Therefore, there is clear and 
unmistakable evidence that a bilateral foot disability 
existed prior to service entrance.

VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
bilateral foot defect preexisted service.  Second, there must 
be clear and unmistakable evidence that a bilateral foot 
defect was not aggravated during service.  If both prongs are 
not met, the presumption of soundness at entry is not 
rebutted.

However, under 38 C.F.R. § 3.303(c), congenital or 
developmental defects are not diseases or injuries within the 
meaning of VA laws and regulations.  VA's General Counsel, in 
a precedential General Counsel Opinion, reasoned that the 
term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and the term 
"defect" in 38 C.F.R. 
§ 3.303(c) are mutually exclusive, and concluded that service 
connection may be granted for diseases, but not defects, of a 
congenital, developmental, or familial origin.  VAOPGCPREC 
82-90 (1990) (originally issued as VA General Counsel Opinion 
1-85 (Mar. 5, 1985)).  The opinion advised that when a 
disease is of a congenital, developmental, or familial 
nature, VA adjudicators are justified in finding that such 
disease by its very nature preexisted service and entitlement 
to service connection should turn on the question of whether 
manifestations of the disease in service constituted 
aggravation of the condition.  However, with respect to 
congenital or developmental defects, the General Counsel held 
that while it was clear that such conditions may not be 
service-connected because they are not diseases or injuries 
under the law, many such defects can be subject to 
superimposed disease or injury during an individual's 
military service; service connection may then be warranted 
for the resultant disability.  Id.  

When a Veteran is claiming entitlement to service connection 
for a foot disorder, 38 C.F.R. § 4.57 provides that in the 
absence of trauma or other definite evidence of aggravation, 
service connection is not in order for pes cavus which is 
typically a congenital or juvenile disease.  38 C.F.R. 
§ 4.57.

As the competent medical evidence of record establishes that 
the Veteran had a preexisting bilateral foot disorder which 
preexisted service and is congenital in nature, the question 
remaining in this case is whether there was trauma or other 
definite evidence of aggravation of the Veteran's pes cavus.  

Service treatment records show that the Veteran was seen on 
several occasions in connection with complaints related to 
his feet.  In January 1978, he complained of pain near his 
left Achilles tendon.  He denied a history of trauma.  The 
assessment was left foot pain.  In June 1978, the Veteran 
sought treatment for trauma to the left big toe.  Physical 
examination showed edema.  He was treated with an ice pack.  
In November 1978, the Veteran again sought treatment for pain 
along the left Achilles tendon.  The assessment was low grade 
Achilles tendonitis.  In October 1979, the Veteran was seen 
in connection with his complaints of pain in the right foot.  
Examination showed good arches.  X-ray studies were normal.  
The impression was probable hallucis longus flexor 
tendonitis.  

Post-service treatment records showed that the Veteran 
complained of bilateral foot pain for many years and which he 
dated back to the 1980's. 

Pursuant to the Board's June 2008 remand, VA afforded the 
Veteran an examination in August 2008 for which the examiner 
reviewed the claims folder in conjunction with the 
examination.  In noting a diagnosis of pes cavus, the 
examiner stated that there was an indication that the 
condition had been worsened by service as the Veteran's 
activities in service (marching and carrying heavy loads) 
could have aggravated the condition.  The examiner noted that 
there was no superimposed condition upon the 
congenital/development condition.  The examiner further 
opined that it was less likely that not that the Veteran's 
foot problems were specifically caused by service; however, 
it was possible that the problems were aggravated during 
service.  He indicated that these problems could include pes 
cavus, and excessive activity or working with increased 
weight load.  The examiner added that the Veteran's military 
service did not the cause pes cavus as that is congenital.  

Based upon review of the records and resolving all doubt in 
the Veteran's favor, the Board finds that service connection 
for a bilateral foot disability, specifically pes cavus, is 
warranted.  The medical evidence has demonstrated that the 
Veteran's congenital pes cavus was aggravated in service.  
See 38 C.F.R. § 4.57.  In this regard, the Board points out 
that service treatment records show that he was seen on 
multiple occasions for complaints related to his feet.  
Furthermore, the August 2008 VA opinion, finding that the 
Veteran's congenital pes cavus was aggravated in service, is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Additionally, there is no medical 
evidence to rebut the opinion.  Therefore, service connection 
for pes cavus is granted.  


ORDER

Service connection for a bilateral pes cavus is allowed. 



____________________________________________
Robert E. Sullivan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


